_[iON REHEARING
Application for rehearing and stay is denied. There is no right to a rehearing where the court has denied a writ application. See Rule 2-18.7 of the Uniform Rules—Courts of Appeal.
Notwithstanding, we find that our statement, on page 12, which reads: “Now, Waste Management has received permission from DEQ to modify the original permit to dispose of ‘non-hazardous’ industrial waste,” should read: 
For purposes of deciding the pivotal issue before us, this is an insignificant factor which had no bearing on our decision.
SAUNDERS and DECUIR, JJ., would grant the request for a rehearing and issue a stay order.

_j^)RI)ER

The motions to file amicus curiae briefs on rehearing are denied. There is no right to a rehearing from the denial of a writ application.
SAUNDERS and DECUIR, JJ., dissent.